IN THE UNITED STATES COURT OF APPEALS

                                       FOR THE FIFTH CIRCUIT


                                                No. 96-60748
                                             (Summary Calendar)




SEBASTIAN MELERINE, III,
                                                                                         Petitioner,

                                                      versus



ELEVATING BOATS INC; DIRECTOR,
OFFICE OF WORKER’S COMPENSATION
PROGRAMS, U.S. DEPARTMENT OF
LABOR,


                                                                                         Respondents.



                             On Petition for Review from the Benefits Board,
                                   United States Department of Labor



                               November 13, 1997
Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

        Petitioner, Sebastian Melerine, III (“Melerine”) appeals the Benefits Review Board’s order

affirming the Administrative Law Judge’s (“ALJ”) finding of disability for the limited period of June


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not
precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
16, 1989 through September 29, 1989 against his former employer, Elevating Boats, Inc. Melerine

specifically argues that the ALJ’s finding that his disability ceased on September 29, 1989 is contrary

to the evidence and that he is, in fact, entitled to continuing compensation benefits1 and attorney’s

fees. We have reviewed the record and the briefs, and conclude that the ALJ’s findings are supported

by substantial evidence. The judgment of the Benefits Review Board is therefore AFFIRMED.




         1
           In the alternative, Melerine argues that the ALJ improperly relied on the opinion of Dr. Richard Warren
Levy, a neurosurgeon, who found the radiographs presented for diagnosis were of such poor quality that a finding of
a herniated disc could not be supported. Thus, Melerine requests that a repeat MRI be authorized to aid in a definitive
diagnosis.

                                                          2